Citation Nr: 1339038	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION


The Veteran served on active duty from October 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals  ("Board") on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claims.  The claims folder has since been transferred to the RO in Columbia, South Carolina.

In October 2012, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In January 2013, the Board remanded this matter for additional development.  Also at that time, a claim for service connection for a cervical spine disability was remanded.  In an April 2013 rating decision, service connection for degenerative joint disease of the cervical spine was granted as well as separate grants of service connection for radiculopathy of the bilateral upper extremities as secondary disabilities.  As this is a full grant of the benefit sought as to the claim for service connection for a cervical spine disability, it is no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

In January 2013, the Board remanded the claim for service connection for an upper back disability, in part, to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed upper back disability, to include lipoma.  However, the Veteran was only scheduled for a March 2013 skin disease examination in relation to this claim.  The Veteran also underwent a cervical spine examination; however, no findings, diagnosis, or opinion was provided regarding the thoracic spine.  While the March 2013 skin disease examination provided an unfavorable nexus opinion, such opinion was limited to the diagnosis of lipoma.  The Veteran has not yet been afforded an examination specific to the thoracic region, as asserted by the Veteran's representative in an October 2013 appellate brief.  Hence, the Board finds that an additional remand is warranted to obtain an adequate examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination with an appropriate, qualified examiner to determine whether any upper back disorder, including, but not limited to a lipoma, is the result of active military service.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed. 

The examiner must provide an opinion as to whether it is more likely than not (50 percent probability or more) that any diagnosed upper back disability, to include, but not limited to the thoracic region and lipoma, is the result of active duty service.

The examiner must consider any statement from the Veteran regarding injury in service and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23   (2007).  Any opinion expressed must be accompanied by a complete rationale.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

